Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 12/17/2021 include amendments to the claims. Claims 1 and 3-18 are pending. Claims 1, 3-4, 6-10 and 15-18 have been amended. Claim 2 has been cancelled.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered and are found to be persuasive. However, a new ground of rejection is made in view of Maas et al. (US20110024450)
Claim Objections
Objections to the claims have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the structure” in line 6. It is unclear if this is in reference to the “inner structure” of line 2 or any of the other structural features of the claim. For examination purposes it has been assumed that the limitation of line 6 reads “the inner structure”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guzmann et al. (GB2375542A) in view of Maas et al. (US20110024450).
Regarding claims 1, 3-6, 10 and 13-15, Guzmann et al. teaches a package A capable of holding a single unit dose detergent (see abstract) comprising a biodegradable outer shell 2 and inner tray (see inner structure forming reference number 22, reads on inner structure of claim 1) (reads on claim 3), wherein the inner tray comprises one or more protuberances 18, 20 that extend from surfaces on the lower and both sides of the inner tray (also see similar protuberances from the bottom perspective of figure 5) (reads on claims 4, 6, 13 and 15), wherein the package further comprises a gap between the inner tray and the outer shell 2 adjacent to the one or more protuberances 18, 20 (see figures 1- 2, 4-5, pages 32-35).  Guzmann et al. does not teach protuberances projecting downward from the inner structure. Maas et al. teaches a system for fluid dispensing (see abstract) and that hollow protuberances (see e.g. 10, 13, 17) may be used in order to dispense fluid from fluid storage sections and may also project downward from the inner structure 3 (reads on claims 5 and 14) (see paragraphs [0036]-[0037], [0043]-[0044] and figures 2-7, 13-15). Since both Guzmann et al. and Maas et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that hollow protuberances projecting downward from the inner tray may be included in the system by Guzmann et al. so as to provide a fluid dispensing function, as shown to be known and conventional by Maas et al.
Regarding claims 7-8 and 16-17, Guzmann et al. and Maas et al. together teach the limitations of claims 1 and 10. Guzmann et al. teaches that the inner tray comprises a storage section 22 for 
Regarding claim 11, Guzmann et al. and Maas et al. together teach the limitations of claim 10. Guzmann et al. also teaches in figures 4-5 and page 32 that the outer shell 2 may comprise a lid and a bottom, wherein the lid is removable. 
Regarding claim 12, Guzmann et al. and Maas et al. together teach the limitations of claim 10. Guzmann et al. also teaches in figures 4-5 that the package inner tray is integral to the package outer shell 2.
Regarding claims 9 and 18, Guzmann et al. and Maas et al. together teach the limitations of claims 1 and 10. Guzmann et al. also teaches in figures 4-5 that the protuberances 18, 20 extending from the inner tray contact the outer shell 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.